1
2
3

4
5

6
7

8                       UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF CALIFORNIA

10   KRISTA RICCI,                      )    CASE NO. 2:17-CV-02673-MCE-EFB PS
11
                                        )
                 Plaintiffs             )    ORDER EXTENDING DATE BY
12   v.                                 )    WHICH PLAINTIFF MUST FILE
                                        )    SECOND AMENDED COMPLAINT
13
     COUNTY OF SACRAMENTO,              )
14   SACRAMENTO DEPARTMENT OF )
     HEALTH AND HUMAN SERVICES, )
15   GIA SAVOY, DAVID CHERNOW, )
16   and Does 1 through 50, Inclusive,  )
                                        )
17                          Defendants. )
18                                      )
                                        )
19                                      )
20
          Pursuant to Stipulation by all Parties (ECF No. 30), and for good cause, IT IS
21
     HEREBY ORDERED that the date by which Plaintiff must file her Second
22
     Amended Complaint is extended to April 3, 2019.
23
          IT IS SO ORDERED.
24
     Dated: March 4, 2019
25
26
27

28


                                             1
                                                       Case No. 2:17-cv-02673-MCE-EFB
